Case: 18-42291   Doc# 17-1   Filed: 10/14/18   Entered: 10/14/18 01:39:54   Page 1 of
                                          5
Case: 18-42291   Doc# 17-1   Filed: 10/14/18   Entered: 10/14/18 01:39:54   Page 2 of
                                          5
Case: 18-42291   Doc# 17-1   Filed: 10/14/18   Entered: 10/14/18 01:39:54   Page 3 of
                                          5
Case: 18-42291   Doc# 17-1   Filed: 10/14/18   Entered: 10/14/18 01:39:54   Page 4 of
                                          5
Case: 18-42291   Doc# 17-1   Filed: 10/14/18   Entered: 10/14/18 01:39:54   Page 5 of
                                          5
